Exhibit 10.1

 

PROTECTIVE LIFE CORPORATION

LONG-TERM INCENTIVE PLAN

(Originally effective January 1, 2018)

(Amended and Restated as of January 1, 2020)

 

1.       Purpose. The purpose of the Protective Life Corporation Long-Term
Incentive Plan is to further the long-term growth in profitability of Protective
Life Corporation by offering long-term incentives to those key executives,
officers and employees who will be largely responsible for such growth.

 

2.       Definitions.

 

“Award” shall mean any grant or award made under the Plan.

 

“Award Agreement” shall mean any agreement, letter and/or other provisions
document that evidences and/or governs an Award.

 

“Award Period” shall mean the period of calendar years fixed by the Committee
with respect to all Performance Unit Awards with the same Date of Grant (but no
more than five years) commencing with each Date of Grant, except that the Award
Period for a recently hired employee or an employee with a new position or title
may be for such lesser period as determined by the Committee.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” shall mean (i) a conviction or plea of nolo contendere to a felony; (ii)
an act or acts of extreme dishonesty or gross misconduct; or (iii) a violation
of the Company’s Code of Business Conduct.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

 

“Code Section 409A” shall mean Section 409A of the Code and any regulations,
authorities, rulings, or guidance issued thereunder.

 

“Committee” shall mean the Compensation and Management Succession Committee of
the Board (or such other committee of the Board as the Board shall designate
from time to time) or any subcommittee thereof.

 

“Company” shall mean Protective Life Corporation, a Delaware corporation.

 

“Company Change in Control” shall mean, subject to Code Section 409A, as
applicable, the occurrence of one or more of the following: (i) any one person
or more than one person acting as a group (as provided in Code Section 409A)
other than Parent or any of its affiliates (such person or group, an “Acquiring
Person”) acquires beneficial ownership of the Company's stock (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended)
that, together with stock previously held by the Acquiring Person, constitutes
more than 50% of the total fair market value or more than 50% of the total
voting power of the Company, or (ii) an Acquiring Person acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Acquiring Person) assets from the Company that have a total
gross fair market value equal to or more than 80% of the total gross fair market
value of the Company's assets immediately before such acquisition or
acquisitions.

 



 Page 1 of 12 

 

 

“Company Change in Control Book Value Per Unit” shall mean (i) the PL Tangible
Book Value, determined as of the date on which the Company Change in Control
occurs, divided by (ii) the Total PL Units as of the date on which the Company
Change in Control occurs.

 

“Date of Grant” shall mean (i) with respect to a Performance Unit Award, as of
January 1 of the year in which such Award is made and (ii) with respect to a
Restricted Unit Award or Parent-Based Award, the date of grant set forth in the
Award Agreement associated with such Award.

 

“Disability” shall mean that the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of at least 12 months, (ii) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of at least
12 months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Company, or
(iii) has been determined to be totally disabled by the Social Security
Administration.

 

“Early Retirement” shall mean retirement at or after the time at which the
Participant obtains eligibility for early retirement, but before Normal
Retirement age, under the terms of the Pension Plan.

 

“Early Vesting” shall mean “Early Vesting” as defined in the respective Award
Agreement, as applicable.

 

“Eligible Employee” shall mean any person (including any officer) employed by
the Company or any Subsidiary.

 

“Employment” shall mean continuous and regular salaried employment with the
Company or a Subsidiary, which shall include (unless the Committee shall
otherwise determine) any period of vacation, any approved leave of absence and
any salary continuation or severance pay period and, at the discretion of the
Committee, may include service with any former Subsidiary of the Company.

 

“Final Parent Stock Value” shall mean the average of the closing prices of a
share of common stock of the Parent as reported on the Tokyo Stock Exchange for
each trading day in the December immediately preceding the payment of a
Parent-Based Award (or, if applicable, as specified under Section 8(c), as of
the date of a Company Change in Control or a Parent Change in Control), unless
the Committee otherwise determines in any Award Agreement.

 

“Initial Parent Stock Value” shall mean the average of the closing prices of a
share of common stock of the Parent as reported on the Tokyo Stock Exchange for
each trading day in the month immediately preceding the month containing the
Date of Grant of any Parent-Based Award, unless the Committee otherwise
determines in any Award Agreement.

 

“Initial Value” shall mean the initial dollar value assigned to a Participant’s
Parent-Based Awards, as specified in such Participant’s Award Agreement.

 

“Interim Period” shall mean a period of calendar years chosen by the Committee
commencing with any Date of Grant, which period is less than the Award Period
commencing on the Date of Grant.

 

“Merger” means the merger of another subsidiary of the Parent with and into the
Company as of February 1, 2015.

 



 Page 2 of 12 

 

 

“Normal Retirement” shall mean retirement at or after the earliest age at which
the Participant may retire and receive a retirement benefit without an actuarial
reduction for early commencement of benefits under the terms of the Pension
Plan.

 

“Parent” shall mean Dai-ichi Life Holdings, Inc., or any successor thereto.

 

“Parent-Based Award” shall mean a cash-denominated Award granted under Section 7
based on the value of the common stock of the Parent over the life of the Award.

 

“Parent Change in Control” shall mean the occurrence of any one person or more
than one person acting as a group acquiring beneficial ownership of Parent's
common stock that, together with stock previously held by such person or group,
constitutes more than 50% of the total fair market value or more than 50% of the
total voting power of Parent.

 

“Parent Stock Percentage” shall mean the percentage derived from dividing the
Final Parent Stock Value by the Initial Parent Stock Value.

 

“Participant” shall mean an Eligible Employee who is selected by the Committee
to receive an Award under the Plan.

 

“Pension Plan” shall mean the qualified Protective Life Corporation Pension
Plan.

 

“Performance Unit” shall mean any Award granted under Section 5 which becomes
vested and nonforfeitable upon the attainment, in whole or in part, of
performance objectives determined by the Committee.

 

“PL Tangible Book Value” as of any date shall mean the Company’s consolidated
GAAP book value of equity less accumulated other comprehensive income, less
goodwill created by the Merger (net of impairments), less other intangible
assets created by the Merger (net of deferred taxes, accumulated amortization,
and impairment), less any cumulative effect adjustments from new accounting
pronouncements, plus all dividends paid during the performance period, plus any
management fee paid to the Parent.

 

“PL Tangible Book Value Per Unit” as of any date shall mean the quotient of (i)
PL Tangible Book Value as of the date of the most recently reported quarterly
balance sheet last preceding the date of determination, as specified below in
various circumstances, divided by (ii) the Total PL Units as of the date of
determination.

 

“Plan” shall mean this Protective Life Corporation Long-Term Incentive Plan as
set forth herein and as may be amended from time to time.

 

“Regular Vesting Schedule” shall mean “Regular Vesting Schedule” as defined in
the respective Award Agreement, as applicable.

 

“Restricted Unit” shall mean any Award granted under Section 6 which becomes
vested and nonforfeitable, in whole or in part, upon the satisfaction of such
conditions as shall be determined by the Committee.

 

“Specified Employee” shall mean, subject to any Specified Employee Policy of the
Company, with respect to April 1 of each calendar year (beginning April 1, 2005)
and for the 12-month period thereafter, any person who met the definition of a
“key employee” of the Company under Code Section 416(i) (without regard to Code
Section 416(i)(5)) at any time during the preceding calendar year, all as
provided in Code Section 409A.

 



 Page 3 of 12 

 

 

“Subsidiary” shall mean any corporation of which the Company possesses directly
or indirectly fifty percent (50%) or more of the total combined voting power of
all classes of stock of such corporation and any other business organization,
regardless of form, in which the Company possesses directly or indirectly fifty
percent (50%) or more of the total combined equity interests in such
organization.

 

“Termination of Employment” shall mean a Participant’s “separation from service”
with the Company and the Subsidiaries and affiliates by which the Participant is
employed, as defined in Code Section 409A (which definition does not include a
termination of employment due to death).

 

“Total PL Units” shall be the number of units equal to (i) the number of units
determined by dividing (x) PL Tangible Book Value as of the most recently
reported quarterly balance sheet preceding the Date of Grant by (y) $100; plus
(ii) the number of units determined by dividing (A) the dollar amount or value
of any capital contribution made to the Company directly or indirectly by the
Parent during the Award period by (B) the PL Tangible Book Value Per Unit
determined as of the date of the most recently reported quarterly balance sheet
preceding the date the capital contribution is made.

 

3.       Administration of the Plan.

 

The Plan shall be administered by the Committee which, subject to the provisions
of the Plan, shall have the authority to select the Eligible Employees who are
to participate in the Plan, to determine the Awards to be made to each
Participant, and to determine the conditions subject to which Awards will become
payable under the Plan. Notwithstanding anything else contained herein to the
contrary, the Committee may delegate any and all of its duties and
responsibilities (including the selection of Eligible Employees to be
Participants under Section 4 hereof) in respect of all Participants other than
the President and Chief Executive Officer and all members of the Company's
Performance and Accountability Committee to a committee of officers comprised of
the President and Chief Executive Officer, and any two or more of his or her
direct reports, as determined from time to time in his or her sole discretion.

 

The Committee shall have full power to administer and interpret the Plan and to
adopt such rules and regulations consistent with the terms of the Plan as the
Committee deems necessary or advisable in order to carry out the provisions of
the Plan. Except as otherwise provided in the Plan, the Committee’s
interpretation and construction of the Plan and the Award Agreements and its
determination of any conditions applicable to Awards or the granting of Awards
to specific Participants shall be conclusive and binding on all Participants.

 

In connection with its determination as to the extent to which any Performance
Unit Award has been earned or the payment of any such Award, the Committee has
full discretion to adjust the calculation of any performance objective or
criteria applicable to such Award, including, without limitation, PL Tangible
Book Value, in order to recognize special or nonrecurring situations or
circumstances for the Company or any other Subsidiary, corporation or entity
(including, without limitation, changes in accounting principles) for the
applicable Award Period or any portion thereof. Additionally, in connection with
its grant of any Award of Restricted Units, or its determination as to the
extent to which any such Award has been earned or the payment of any such Award,
the Committee has full discretion to adjust the definition and calculation of PL
Tangible Book Value in order to recognize special or nonrecurring situations or
circumstances for the Company.

 

The Committee may employ such legal counsel, consultants and agents (including
counsel or agents who are employees of the Company or a Subsidiary) as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel, consultant or agent and any computation received
from any such consultant or agent. All expenses incurred in the administration
of the Plan, including, without limitation, for the engagement of any counsel,
consultant or agent, shall be paid by the Company. No member or former member of
the Board or the Committee shall be liable for any act, omission,
interpretation, construction or determination made in connection with the Plan
other than as a result of such individual’s willful misconduct.

 



 Page 4 of 12 

 

 

The Plan shall be unfunded. Benefits under the Plan shall be paid from the
general assets of the Company.

 

4.             Participation. Participants in the Plan shall be selected by the
Committee from those Eligible Employees who, in the judgment of the Committee,
have a substantial opportunity to influence the long-term profitability of the
Company.

 

5.             Performance Units.

 

(a)Grant of Performance Units.

 

(i)        After appropriate approval of the Plan, and thereafter from time to
time, the Committee shall select Eligible Employees to receive Performance Unit
Awards in any year as of the Date of Grant. Any Eligible Employee may be granted
more than one Performance Unit Award under the Plan. An Award of Performance
Units hereunder shall not be made unless such Award is in compliance with all
applicable law.

 

(ii)        Payment of a Performance Unit Award to any Participant shall be made
in accordance with this Section 5 and shall be subject to such conditions for
payment as the Committee may prescribe in an Award Agreement or otherwise. The
Committee may prescribe different conditions for different Participants. The
performance objectives with respect to such Award shall be related to at least
one of the following criteria, which may be determined solely by reference to
the performance of the Company or a division or Subsidiary or based on
comparative performance relative to other companies: (i) pre-tax and/or
after-tax adjusted operating income, operating earnings, net income, operating
income, book value, embedded value or economic value added of the Company or a
Subsidiary, division or business unit (including measures on a per share basis)
or the accumulated earnings of any of the foregoing, (ii) return on equity,
assets or invested capital, (iii) assets, sales or revenues, or growth in
assets, sales or revenues, of the Company or a Subsidiary, division or business
unit, (iv) efficiency or expense management (such as unit cost), (v) risk
management or third-party ratings, (vi) capital adequacy (including risk-based
capital), (vii) investment returns or asset quality, (viii) premium income or
earned premium, (ix) value of new business or sales, (x) negotiation or
completion of acquisitions, financings or similar transactions, (xi) customer
service metrics, and (xii) such other reasonable criteria as the Committee may
determine. Except to the extent otherwise expressly provided herein, the
Committee may, at any time and from time to time, change the performance
objectives applicable with respect to any Performance Units to reflect such
factors, including, without limitation, changes in a Participant’s duties or
responsibilities or changes in business objectives (e.g., from corporate to
Subsidiary or division performance or vice versa), as the Committee shall deem
necessary or appropriate. In making any such adjustment, the Committee shall
adjust the number of Performance Units or take other appropriate actions to
prevent any enlargement or diminution of the Participant’s rights related to
service rendered and performance attained prior to the effective date of such
adjustment.

 

(iii)        Each Performance Unit Award shall be made in writing and shall set
forth the terms and conditions set by the Committee for payment of such Award
including, without limitation, the length of the Award Period and whether there
will be an Interim Period with respect to the Award and, if so, the length of
the Interim Period. Except as provided in the immediately following sentence, no
Performance Unit Award may become payable based on a performance period of less
than 12 months. The limitations in the immediately preceding sentence shall not
apply (1) in the event of a Participant’s (x) death, (y) Disability, or (z)
Early Retirement or Normal Retirement, or (2) in the event of a Company Change
in Control.

 



 Page 5 of 12 

 

 

(b)          Payment of Performance Unit Awards. Each Participant who is granted
a Performance Unit Award shall be entitled to payment of the Award as of the
close of the Award Period applicable to such Award, but only if and after the
Committee has determined that the conditions for payment of the Award set by the
Committee have been satisfied. At the time of grant of each Performance Unit
Award, the Committee shall decide whether there will be an Interim Period. If
the Committee determines that there shall be an Interim Period for the Award to
any Participant, each such Participant granted a Performance Unit Award with an
Interim Period shall be entitled to partial payment on account thereof as of the
close of the Interim Period, but only if and after the Committee has determined
that the conditions for partial payment of the Award set by the Committee have
been satisfied. Performance Units paid to a Participant for an Interim Period
may be retained by the Participant and shall not be repaid to the Company,
notwithstanding that based on the conditions set for payment at the end of the
Award Period such Participant would not have been entitled to payment of some or
any of the Award. Any Performance Units paid to a Participant for the Interim
Period during an Award Period shall be deducted from the Performance Units to
which such Participant is entitled at the end of the Award Period.

 

As soon as practicable, but not later than 60 days, after the end of the Award
Period, the Committee will determine the extent to which any Performance Unit
Award has been earned. Unless otherwise directed by the Committee, the Company
shall make payment of Performance Unit Awards as soon as reasonably practicable
after the Committee determines that payment has been earned, but not later than
the March 15 following the end of the Award Period. Unless otherwise directed by
the Committee, all payments of Performance Unit Awards to Participants shall be
made in cash. There shall be deducted from all Performance Unit Award payments
all taxes to be withheld with respect to such Awards.

 

Unless otherwise set forth in an Award Agreement, for payment of each
Performance Unit Award, the value of each earned Performance Unit shall equal
the PL Tangible Book Value Per Unit determined as of the date of the most
recently reported quarterly balance sheet preceding the date payment is made.

 

(c)          Termination.

 

(i)                 Termination Due to Death, Disability or Retirement. Unless
the Committee determines to provide for treatment that is more favorable to a
Participant on such terms and conditions as the Committee may determine, if a
Participant experiences a Termination of Employment by reason of Disability,
Early Retirement or Normal Retirement, or upon a Participant’s death, such
Participant (or, as applicable, such Participant’s legal representative or
beneficiary) will receive a payment with respect to a pro-rata portion of such
Participant’s Performance Units, determined based on a fraction, the numerator
of which is such Participant’s period of employment during the Award Period and
the denominator of which is the total number of days in the Award Period. The
amount in respect of such Participant’s pro-rated Performance Units will be
determined by applying the performance achieved through the end of the Award
Period against the performance schedules set forth in the Award Agreement. The
remaining portion of such Participant’s Performance Units (i.e., the excess over
the pro-rated portion) shall be forfeited as of the date of such Participant’s
Termination of Employment by reason of Disability, Early Retirement or Normal
Retirement or the date of such Participant’s death, as applicable.

 



 Page 6 of 12 

 

 

(ii)               Special Termination. If a Participant experiences a
Termination of Employment by reason of (1) the divestiture of a business segment
or a significant portion of the assets of the Company, or (2) a significant
reduction by the Company in its salaried work force, the determination of
whether, to what extent, and on what conditions any payment shall be made with
respect to any unvested portion of such Participant’s Performance Unit Award
shall be at the discretion of the Committee. Any portion of such Participant’s
Performance Units which the Committee determines is not eligible for payment
under this Section 5(c)(ii) shall be forfeited as of the date of such
Participant’s Termination of Employment.

 

(iii)             Other Termination. Unless the Committee determines to provide
for treatment that is more favorable to a Participant on such terms and
conditions as the Committee may determine, if a Participant experiences a
Termination of Employment for any reason not set forth in Sections 5(c)(i) or
(ii), any unvested portion of such Participant’s Performance Unit Award shall be
forfeited as of the date of such Participant’s Termination of Employment.

 

(iv)              Termination for Cause. Unless the Committee determines to
provide for treatment that is more favorable to a Participant on such terms and
conditions as the Committee may determine, if a Participant experiences a
Termination of Employment for Cause prior to the date such Participant’s
Performance Units are paid pursuant to Section 5(b), all of such Participant’s
vested and unvested Performance Units will be forfeited.

 

6.            Restricted Units.

 

(a)           Grant of Restricted Units. The Committee may grant Awards of
Restricted Units to Participants at such times and in such amounts, and subject
to such other terms and conditions not inconsistent with the Plan, as it shall
determine. Except as provided in the immediately following sentence, no Award of
Restricted Units may become vested more rapidly than (i) ratably over a period
of 36 months of service, if such Award would vest upon the passage of time and
the continued performance of services or (ii) based on a performance period of
12 months, if such Award would vest upon the achievement of specified
performance conditions. The limitations in the immediately preceding sentence
shall not apply (i) in the event of a Participant’s (1) death, (2) Disability,
or (3) Early Retirement or Normal Retirement, or (ii) in the event of a Company
Change in Control. Each grant of Restricted Units shall be evidenced by an Award
Agreement.

 

(b)           Payment of Restricted Units.

 

(i)                 Restricted Units that become vested in accordance with the
Regular Vesting Schedule shall be settled in cash following (but not later than
the March 15 immediately following) the date as of which such Restricted Units
become vested based on PL Tangible Book Value Per Unit determined as of the date
of the most recently reported quarterly balance sheet preceding the date payment
is made.

 

(ii)               Any Restricted Units that become vested by reason of Early
Vesting shall nonetheless be settled in cash following (but not later than the
March 15 immediately following) the date as of which such Restricted Units would
have become vested (but for such Early Vesting) if you had remained in the
Company's employment through each of the applicable dates in the Regular Vesting
Schedule, based on PL Tangible Book Value Per Unit determined as of the date of
the most recently reported quarterly balance sheet preceding the date payment is
made.

 



 Page 7 of 12 

 

 

(c)           Termination.

 

(i)                 Termination Due to Death, Disability or Normal Retirement.
If a Participant experiences a Termination of Employment due to Disability or
Normal Retirement or upon a Participant’s death, such Participant’s Restricted
Units will immediately vest in full.

 

(ii)               Early Retirement. Unless the Committee determines to provide
for treatment that is more favorable to a Participant on such terms and
conditions as the Committee may determine, if a Participant experiences a
Termination of Employment due to Early Retirement, a pro-rated portion of such
Participant’s Restricted Units, as more particularly set forth in the
Participant’s Award Agreement, will immediately vest. Any Restricted Units that
do not vest upon Early Retirement pursuant to the preceding sentence will be
forfeited.

 

(iii)             Special Termination. If a Participant experiences a
Termination of Employment by reason of (1) the divestiture of a business segment
or a significant portion of the assets of the Company, or (2) a significant
reduction by the Company in its salaried work force, the determination of
whether, to what extent, and on what conditions any payment shall be made with
respect to any unvested portion of such Participant’s Restricted Unit Award
shall be at the discretion of the Committee. Any portion of such Participant’s
Restricted Units which the Committee determines is not eligible for payment
under this Section 6(c)(iii) shall be forfeited as of the date of such
Participant’s Termination of Employment.

 

(iv)              Other Termination. Unless the Committee determines to provide
for treatment that is more favorable to a Participant on such terms and
conditions as the Committee may determine, if a Participant experiences a
Termination of Employment for any reason not set forth in Sections 6(c)(i), (ii)
or (iii), any unvested portion of such Participant’s Restricted Unit Award shall
be forfeited as of the date of such Participant’s Termination of Employment.

 

(v)                Termination for Cause. Unless the Committee determines to
provide for treatment that is more favorable to a Participant on such terms and
conditions as the Committee may determine, if a Participant experiences a
Termination of Employment for Cause prior to the date such Participant’s
Restricted Units are paid pursuant to Section 6(b), all of such Participant’s
vested and unvested Restricted Units will be forfeited.

 

7.            Parent-Based Awards.

 

(a)           Grant of Parent-Based Awards. The Committee may grant Parent-Based
Awards to Participants at such times and in such amounts, and subject to such
other terms and conditions not inconsistent with the Plan, as it shall
determine. Except as provided in the immediately following sentence, no
Parent-Based Award may become vested more rapidly than 36 months from the Date
of Grant, if such Award would vest upon the passage of time and the continued
performance of services. The limitations in the immediately preceding sentence
shall not apply (i) in the event of a Participant’s (1) death, (2) Disability,
or (3) Early Retirement or Normal Retirement, or (ii) in the event of a Company
Change in Control. Each grant of a Parent-Based Award shall be evidenced by an
Award Agreement.

 

(b)           Payment of Parent-Based Award.

 

(i)                 Any Parent-Based Award that becomes vested in accordance
with the Regular Vesting Schedule shall be settled in cash following (but not
later than the March 15 immediately following) the date as of which such
Parent-Based Award becomes vested. Such amount payable shall be calculated in
accordance with Section 7(b)(iii) below.

 



 Page 8 of 12 

 

 

(ii)               Any Parent-Based Award that becomes vested by reason of Early
Vesting shall nonetheless settled in cash following (but not later than the
March 15 immediately following) the date as of which such Parent-Based Award
would have become vested (but for such Early Vesting) if the Participant had
remained in the Company's Employment through the applicable date specified in
the Regular Vesting Schedule. Such amount payable shall be calculated in
accordance with Section 7(b)(iii) below.

 

(iii)             The aggregate amount payable in respect of any vested
Parent-Based Award under Section 7(b)(i) or (ii) shall be equal to the
percentage of such Parent-Based Award that has become vested multiplied by the
product of the Initial Value and Parent Stock Percentage.

 

(c)           Termination.

 

(i)                 Termination Due to Death, Disability or Normal Retirement.
If a Participant experiences a Termination of Employment due to Disability or
Normal Retirement or upon a Participant’s death, such Participant’s Parent-Based
Award will immediately vest in full.

 

(ii)               Early Retirement. Unless the Committee determines to provide
for treatment that is more favorable to a Participant on such terms and
conditions as the Committee may determine, if a Participant experiences a
Termination of Employment due to Early Retirement, a pro-rated portion of such
Participant’s Parent-Based Award, as more particularly set forth in the
Participant’s Award Agreement, will immediately vest. Any portion of a
Participant’s Parent-Based Award that does not vest upon Early Retirement
pursuant to the preceding sentence will be forfeited.

 

(iii)             Special Termination. If a Participant experiences a
Termination of Employment by reason of (1) the divestiture of a business segment
or a significant portion of the assets of the Company, or (2) a significant
reduction by the Company in its salaried work force, the determination of
whether, to what extent, and on what conditions any payment shall be made with
respect to any unvested portion of such Participant’s Parent-Based Award shall
be at the discretion of the Committee. Any portion of such Participant’s
Parent-Based Award which the Committee determines is not eligible for payment
under this Section 7(c)(iii) shall be forfeited as of the date of such
Participant’s Termination of Employment.

 

(iv)              Other Termination. Unless the Committee determines to provide
for treatment that is more favorable to a Participant on such terms and
conditions as the Committee may determine, if a Participant experiences a
Termination of Employment for any reason not set forth in Sections 7(c)(i), (ii)
or (iii), any unvested portion of such Participant’s Parent-Based Award shall be
forfeited as of the date of such Participant’s Termination of Employment.

 

(v)                Termination for Cause. Unless the Committee determines to
provide for treatment that is more favorable to a Participant on such terms and
conditions as the Committee may determine, if a Participant experiences a
Termination of Employment for Cause prior to the date such Participant’s
Parent-Based Award is paid pursuant to Section 7(b), all vested and unvested
portions of such Participant’s Parent-Based Award will be forfeited.

 

(d)           Adjustments in Respect of Parent Common Stock. If prior to the
last vesting date of a Participant’s Regular Vesting Schedule, there shall occur
a change in the Parent's common stock as a result of a stock dividend,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase such common stock at a price substantially below
fair market value, or other similar event such that an adjustment is required to
preserve, or to prevent enlargement of, the benefits or potential benefits made
available under this Plan, then the Committee or the Board shall adjust the
Final Parent Stock Value so that it is equal to the value of such number of
whole or fractional shares of Parent common stock or other property (including
other securities or cash) as a Parent shareholder immediately prior to such
event held or was entitled to receive in respect of one share of Parent common
stock immediately after such an event. Any determination by the Committee or the
Board as to the value of any property other than Parent common stock shall be
final, binding and conclusive on all parties.

 



 Page 9 of 12 

 

 

8.            Change in Control.

 

(a)          Performance Units. In the event of a Company Change in Control, the
Award Period shall be deemed to have ended on the date of the Company Change in
Control and the Participant shall be deemed to have earned the greater of (i)
100% of the Performance Units, or (ii) the percentage of Performance Units with
respect to such Participant’s Award based upon performance through the date of
the Company Change in Control (instead of over the duration of the Award
Period). Each Performance Unit so earned shall be paid within 45 days following
the date on which the Company Change in Control occurs, based on the Company
Change in Control Book Value Per Unit, if available within 10 days before such
payment date; or, if the Company Change in Control Book Value Per Unit is not
then available, then 90% of the value of each Performance Unit, based on the PL
Tangible Book Value Per Unit determined as of the most recently reported
quarterly balance sheet preceding such Company Change in Control, shall be paid
within 45 days of the Company Change in Control, followed by an additional
payment in respect of each such Performance Unit within 75 days of such Company
Change in Control equal to the excess, if any, of (i) the Change in Control Book
Value Per Unit over (ii) 90% of the PL Tangible Book Value Per Unit determined
as of the most recently reported quarterly balance sheet preceding such Company
Change in Control.

 

(b)           Restricted Units. In the event of a Company Change in Control, all
Restricted Units will immediately vest and shall be settled in cash within 45
days following the date on which the Company Change in Control occurs, based on
the Company Change in Control Book Value Per Unit, if available within 10 days
before such payment date; or, if the Company Change in Control Book Value Per
Unit is not then available, then 90% of the value of each Restricted Unit based
on the PL Tangible Book Value Per Unit determined as of the most recently
reported quarterly balance sheet preceding such Company Change in Control, shall
be paid within 45 days of the Company Change in Control, followed by an
additional payment within 75 days of such Company Change in Control equal to the
excess, if any, of (i) the Change in Control Book Value Per Unit over (ii) 90%
of the PL Tangible Book Value Per Unit determined as of the most recently
reported quarterly balance sheet preceding such Company Change in Control.

 

(c)           Parent-Based Awards.

 

(i)                 In the event of a Company Change in Control, all
Parent-Based Awards will immediately vest and shall be settled in cash, based on
the Parent Stock Percentage, but the Final Parent Stock Value shall be
determined based on the average of the closing prices of the Parent common stock
on all trading days during the 30-calendar day period ended on the date on which
the Company Change in Control occurs. Payment of the amount so determined will
be paid within 60 days following the date on which the Company Change in Control
occurs.

 

(ii)               In the event of a Parent Change in Control that results in
the common stock of Parent no longer being actively traded on a public
securities exchange, all Parent-Based Awards shall be converted to Restricted
Units as of the date of the Parent Change in Control. Such conversion to
Restricted Units shall be effected in the manner described below. First, the
dollar value of the Parent-Based Awards shall be determined as of the Parent
Change in Control, with the Final Parent Stock Value used to determine the
Parent Stock Percentage determined using the average of the closing prices of
the Parent common stock on all trading days during the 30-calendar day period
ended on the date on which the Parent Change in Control occurs. The resulting
dollar value of the Parent-Based Awards shall then be converted into Restricted
Units by dividing such dollar value by the PL Tangible Book Value Per Unit
determined as of the most recently reported quarterly balance sheet preceding
the Parent Change in Control. Notwithstanding the foregoing, all terms and
provisions of the Parent-Based Award Agreement shall otherwise be maintained,
including, but not limited to, the vesting schedule and payment timing
provisions of such agreement.

 



 Page 10 of 12 

 

 

9.            General Provisions.

 

(a)           Withholding. The Company will withhold an amount in cash (whether
under the Plan or otherwise) sufficient to satisfy any applicable federal,
state, and/or local tax withholding obligations in respect of Awards under the
Plan.

 

(b)           Section 409A Compliance. To the extent that any Award constitutes
“deferred compensation” under Section 409A of the Code, such Award is intended
in good faith to comply with Code Section 409A. The payment of any Award made
hereunder that is subject to Code Section 409A may not be accelerated or
delayed, except as specifically allowed under Code Section 409A. Any Plan
provision to the contrary notwithstanding (and subject to any Company Specified
Employee Policy), to the extent required by Code Section 409A, payments to be
made to a Specified Employee upon a Termination of Employment may not be made
before the date that is 6 months after the date of the Termination of Employment
(or, if earlier, the date of death of the Specified Employee). To the extent an
Award under this Plan is subject to Code Section 409A, the “specified time or
fixed schedule” under Treasury Regulation Sections 1.409A-3(a)(4) and
1.409A-3(i)(1) shall be the date on which payment is triggered to be settled in
cash (but not later than the March 15 immediately following).

 

(c)           Awards. Each Award hereunder shall be evidenced in writing. The
written agreement shall be delivered to the Participant and shall incorporate
the terms of the Plan by reference and specify the terms and conditions thereof
and any rules applicable thereto.

 

(d)          Cancellation of Performance Units. The Committee may cancel
Performance Units granted to a Participant, provided the Participant has
consented thereto in writing. In the event of any such cancellation, all rights
of the former holder of such cancelled Performance Units in respect to such
cancelled Performance Units shall immediately terminate.

 

(e)           No Assignment of Interest. Unless the Committee shall permit (on
such terms and conditions as it shall establish) an Award to be transferred to a
member of the Participant’s immediate family or to a trust or similar
arrangement for the benefit of such immediate family members (collectively, the
“Permitted Transferees”), an Award or interest of any Participant in the Plan
shall not be assignable, either by voluntary assignment or by operation of law,
and any assignment of such interest, whether voluntary or by operation of law,
shall render the Award void, except that cash payable under the Plan shall be
transferable by testamentary will or by the laws of descent and distribution.
All rights with respect to Awards granted to a Participant under the Plan shall
be exercisable during the Participant’s lifetime only by such Participant, or,
if applicable, the Permitted Transferees.

 

(f)           Designation of Beneficiary. Each Participant may designate a
beneficiary or beneficiaries (which beneficiary may be an entity other than a
natural person) to receive any payments which may be made following the
Participant’s death. Such designation may be changed or canceled at any time
without the consent of any such beneficiary. Any such designation, change or
cancellation must be made in a form or manner approved by the Committee and
shall not be effective until received by the Committee. If no beneficiary has
been named, or the designated beneficiary or beneficiaries shall have
predeceased the Participant, the beneficiary shall be the Participant’s spouse
or, if no spouse survives the Participant, the Participant’s estate. If a
Participant designates more than one beneficiary, the rights of such
beneficiaries shall be payable in equal shares, unless the Participant has
designated otherwise.

 



 Page 11 of 12 

 

 

(g)          Employment Rights. An Award made under the Plan shall not confer
any right on the Participant to continue in the employ of the Company or any
Subsidiary or limit in any way the right of the Participant’s employer to
terminate his or her Employment at any time.

 

(h)          Expenses. The expenses of administering the Plan shall be borne by
the Company.

 

(i)           No Rights to Awards. No Participant or Eligible Employee shall
have any claim to be granted any Award under the Plan, and there is no
obligation of uniformity of treatment of Participants and Eligible Employees.

 

(j)           Construction of the Plan. The validity, construction,
interpretation, administration and effect of the Plan and of its rules and
regulations, and rights relating to the Plan, shall be determined solely in
accordance with the laws of the State of Delaware.

 

(k)          Effective Date. The Plan was originally effective as of January 1,
2018.

 

(l)           Amendment of Plan. The Board may amend, suspend or terminate the
Plan or any portion thereof at any time, provided that no amendment shall be
made without shareholder approval if such amendment would (i) change the
definition of Performance Unit; or (ii) remove the administration of the Plan
from the Committee. Without the written consent of an affected Participant, no
termination, suspension or modification of the Plan shall adversely affect any
right of such Participant under the terms of an Award granted before the date of
such termination, suspension or modification.

 

(m)         Amendment of Awards. The Committee shall have the authority to amend
any Award to include any provision which, at the time of such amendment, is
authorized under the terms of the Plan; provided, however, that no outstanding
Award may be revoked or altered in a manner unfavorable to the Participant
without the written consent of the Participant; provided, further, that the
exercise by the Committee of its authority under the third paragraph of Section
3 shall not constitute an amendment of an Award.

 

(n)          Compliance with Legal Requirements. The Plan, the grant and
exercise of Awards hereunder, and the other obligations of the Company under the
Plan, shall be subject to all applicable federal and state laws, rules, and
regulations, and to such approvals by any regulatory or governmental agency as
may be required. The Company, in its discretion, may postpone the exercise of
Awards or any other action under the Plan to permit the Company, with reasonable
diligence, to complete such required action under any federal or state law,
rule, or regulation. Any postponement of the settlement of any Award under this
Section 9(n) shall not extend the term of such Award, and the Company, its
officers and employees, the Board and the Committee shall have no obligation or
liability to a Participant with respect to any Award because of any actions
taken pursuant to the provisions of this Section 9(n).

 



 Page 12 of 12 

